Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00182-CV

                                        Crystal SMITH,
                                           Appellant

                                                v.

                                      Joseph HICKMAN,
                                           Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI19228
                       Honorable Solomon Casseb III, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the final divorce decree is REVERSED
with the exception of the provision granting the divorce and dissolving the marriage, and the cause
is REMANDED to the trial court for further proceedings. It is ORDERED that appellant Crystal
Smith recover her costs of the appeal from appellee Joseph Hickman.

       SIGNED March 25, 2020.


                                                 _____________________________
                                                 Irene Rios, Justice